                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY S. BURKE,                                 :          CIVIL ACTION
          Petitioner,                             :
                                                  :
               v.                                 :
                                                  :
SECRETARY, PENNSYLVANIA’S                         :          NO. 18-4744
DEPARTMENT OF CORRECTIONS, et al.,                :
          Respondents.                            :

                                       MEMORANDUM

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                               September 10, 2019

       Before the Court for Report and Recommendation is the pro se petition for the issuance

of a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by Gregory S. Burke, a prisoner at

SCI – Mahanoy serving a life sentence following his conviction in the Philadelphia Court of

Common Pleas to a charge of second-degree murder and related charges. Burke, who pled

guilty, seeks habeas relief on grounds relating to the entry of a stipulation at his preliminary

hearing allegedly without his consent; allegedly false testimony given by a Commonwealth

witness at the preliminary hearing; the failure of counsel to develop a record prior to entry of his

plea of his alleged diminished capacity and/or incompetence; counsel’s failure to present certain

medical evidence at his 1987 sentencing hearing; and counsel’s failure to appear at a re-

sentencing proceeding in 1994 following a partially-successful direct appeal. As we set out

below, Burke’s petition was not filed within the time period set forth by the governing statute.

We are filing this Memorandum in support of our order to Petitioner to show cause why this

matter should not be dismissed as untimely.




                                                 1
I.     FACTUAL AND PROCEDURAL BACKGROUND

       Following entry of a guilty plea,1 Burke was convicted of second-degree murder,

robbery, and possession of an instrument of crime in Case Number CP-51-CR-0325182-1986.

On February 17, 1987, before imposition of sentence, he filed a petition to withdraw his plea,

alleging it was involuntary because he suffered mental problems due to a head injury. The court

denied the petition and proceeded to impose the agreed-upon sentence. Burke filed an appeal to

the Superior Court but then withdrew it. In July of 1989, he filed a state petition for post-

conviction relief, which resulted in the grant of a nunc pro tunc appeal to the Superior Court.

The Superior Court affirmed his judgment of sentence for second-degree murder but vacated the

sentence that had been imposed for robbery, as that conviction merged with the second-degree

murder conviction for sentencing purposes. The Superior Court also vacated the suspended

sentence that the trial court had imposed on the conspiracy conviction, as a suspended sentence

was not permitted under state law in that circumstance. The Pennsylvania Supreme Court denied

his petition for allowance of appeal on August 3, 1993 and on January 11, 1994 the trial court re-

sentenced him to a concurrent term of five to ten years of imprisonment on the conviction of

criminal conspiracy. See Commonwealth v. Burke, No. 500 EDA 2016, 2016 WL 7442288, *1

(Pa. Super. Ct. Dec. 27, 2016) (describing procedural history). The life sentence for second-

degree murder was never disturbed.

       Over the ensuing years, Petitioner filed a number of PCRA petitions, all of which were

deemed untimely. The first was filed in May 1997 and dismissed in October 1997. Petitioner

did not file an appeal from that dismissal. The next was filed on March 27, 2007 and dismissed

1
   None of the state court opinions nor dockets available to us identify the date of the conviction
in this case. Petitioner makes reference to a guilty plea hearing held on April 17, 1986, while the
Common Pleas docket refers to Notes of Testimony from a guilty plea hearing on November 7,
1986. See CCP Dkt. at 17.


                                                2
on April 17, 2009. On March 10, 2010 the Superior Court affirmed the dismissal of that petition

as untimely.

       Petitioner filed another PCRA petition on May 10, 2010, as well as a state petition for a

writ of habeas corpus on July 13, 2010, which the PCRA Court treated as part of the PCRA

petition. The PCRA Court dismissed the petition on June 4, 2013. The Superior Court affirmed

the dismissal and the Pennsylvania Supreme Court denied allowance of appeal on April 7, 2015.

       Petitioner again filed state petitions seeking the issuance of a writ of habeas corpus,

including one he filed in the Civil Division of the Court of Common Pleas on October 30, 2015,

which was transferred to the criminal division and was treated with one filed on December 4,

2015 as a single PCRA petition. The PCRA Court dismissed the petition on January 14, 2016 as

untimely, and the Superior Court affirmed on December 27, 2016, agreeing with the lower court

that the petition was untimely and noting that the matter had been previously litigated. Id. at *2.

       Burke filed yet another PCRA petition on March 15, 2016, which the Common Pleas

Court flagged as implicating the Miller / Montgomery juvenile cases. (CCP Dkt. at 13-14.) The

PCRA Court issued a notice of its intent to dismiss the petition as untimely, explaining that his

petition did not implicate the Supreme Court’s Miller / Montgomery decisions, as Burke was not

a juvenile when he was committed the crime. Following the Court’s notice to Burke of its

intention, the Court dismissed his petition on August 21, 1987. He appealed the decision initially

but then withdraw his appeal on March 18, 2018. (CP Dkt. at 17-18.) Burke filed yet another

PCRA petition on July 10, 2019 that is still pending. (CP DKt. at 18-19.)

       On or about March 19, 2018, Burke filed in this Court a motion for Rule 60(b)(6) relief,

which was docketed at No. 18-mc-64. The Court dismissed the motion and the Third Circuit




                                                 3
summarily affirmed. Burke v. Secretary Pennsylvania Dep’t of Corrections, No. 18-1964, 747

Fed. App’x 585 (Aug. 29, 2018).

          Burke has now submitted a pro se § 2254 habeas petition. His initial petition was

docketed on November 1, 2018 and contained lengthy argument and attachments.                  He

subsequently completed the Court’s standard § 2254 petition form on May 24, 2019, to which he

also attached a lengthy addendum. (Doc. 7.) Where asked on the form to “explain why the one-

year statute of limitations as contained in 28 U.S.C. § 2244(d)[2] does not bar [his] petition,”

Burke responded:

                  This petition is timely as per “AEDPA” (1)(c)
                  “This constitutional right being asserted is the United States
                  Supreme Court’s unanimous decision in McQuiggin v. Perkins
                  (2013) “A new decisional law.”

(Pet. at 17.)

          On September 5, 2019, the Honorable Jeffrey L. Schmehl referred this matter to me for

preparation of a Report and Recommendation. We have not yet required that an answer to the

petition be filed by the Philadelphia District Attorney. See Rule 4, Rules Governing § 2254

Habeas Petitions (contemplating initial review by the court before ordering that an answer to the

petition be filed). Before filing our Report and making our Recommendation, however, we find

it proper to give Petitioner an opportunity to be heard further on one of the procedural defects

apparent in his present petition.


II.       DISCUSSION

          Burke’s petition as presently pled presents a number of impediments to the Court

awarding him any relief from this state court conviction. We address one significant procedural


2
    That statutory provision is reprinted in full in the form petition. See Pet. at 18.


                                                     4
hurdle below in order that he might have an opportunity to come forward with any facts that

might support any exception to dismissal on timeliness grounds as to any claims that may be

cognizable on federal habeas review and as to which he satisfies the exhaustion requirement. See

28 U.S.C. § 2254(b)(1)(A) (requiring habeas applicant to have “exhausted the remedies available

in the courts of the State”); O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (defining

exhaustion as “giv[ing] the states one full opportunity to resolve any constitutional issues by

involving one complete round of the State’s established appellate review process”).


       A.      Timeliness

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), legislation that

pre-dates Petitioner’s convictions, imposed a one-year period of limitations for the filing of an

application for a writ of habeas corpus. The statute provides:

               (1) A 1-year period of limitation shall apply to an application for a
               writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from the
               latest of B

                      (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review;

                      (B) the date on which the impediment to filing an
               application created by State action in violation of the Constitution
               or laws of the United States is removed, if the applicant was
               prevented from filing by such state action;

                        (C) the date on which the constitutional right asserted was
               initially recognized by the Supreme Court, if the right has been
               newly recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

                      (D) the date on which the factual predicate of the claim or
               claims presented could have been discovered through the exercise
               of due diligence.


                                                5
               (2) The time during which a properly filed application for State
               post-conviction or other collateral review with respect to the
               pertinent judgment or claim is pending shall not be counted toward
               any period of limitation under this subsection.

28 U.S.C. § 2244(d).

       Burke seeks to apply subsection (d)(1)(C), which pertains to “the date on which the

constitutional right asserted was initially recognized by the Supreme Court,” and references the

United States Supreme Court decision in McQuiggin v. Perkins, 133 S. Ct. 1924 (2013). See Pet.

at 17. Subsection (d)(1)(C), however, relates to the new recognition of a constitutional right on

which the petitioner seeks habeas relief. McQuiggin, a case in which the petitioner alleged

ineffective assistance of counsel, did not recognize any new constitutional right. Rather, it

provided for a path to possible merits review of claims that were otherwise procedurally barred

due to their untimeliness. See McQuiggin, 133 S. Ct. at 1928 (“We hold that actual innocence, if

proved, serves as a gateway through which a petitioner may pass whether the impediment is a

procedural bar … or, as in this case, expiration of the statute of limitations.”). The Court did not

redefine any notion of the Sixth Amendment right to counsel (or any other Constitutional

provision) but rather granted certiorari and heard the case “to resolve a Circuit conflict on

whether AEDPA’s statute of limitations can be overcome by a showing of actual innocence.” Id.

at 1930. Therefore, the Supreme Court’s decision did not implicate subsection (d)(1)(C) or

provide a later limitations period start date for any claims asserted in Burke’s petition.

       Although subsection (d)(1)(C) is the only portion of 28 U.S.C. § 2244 to which Burke

refers explicitly, we have considered whether any other subsections implicate the

commencement of the limitations period. Burke’s papers suggest that he has argued, in state

court at least, that he satisfies a standard equivalent to § 2254(d)(1)(B) in that he refers to a

similar PCRA provision and refers to government interference. He describes the “interference”
                                                  6
of the government as the Commonwealth’s withholding of evidence. That allegation does not

satisfy the standard of § 2254(d)(1)(B) as that alleged state action did not impede his ability to

file a habeas petition at the time it was due.

       We have also considered whether subsection (d)(1)(D) might impact the limitations

period applicable to any of his claims. We note that Burke sought an exception from the PCRA

rules as to an ineffective assistance of counsel claim regarding counsel’s failure to investigate

and present mental health evidence relating to a possible diminished capacity defense. He

suggests that the facts supporting this claim were unknown to him and could not have been

discovered earlier with due diligence. (Pet. at ECF p. 19.) He fails to indicate, however, when

he discovered the factual predicate of that claim.

       Barring the application of subsections (d)(1)(B), (C), or (D), the commencement of the

limitations period will be governed by subsection (d)(1)(A).       Based upon the information

provided in his petition (and as confirmed by online review of the publicly-available state court

docket sheets and opinions), Burke’s judgment of conviction became final thirty (30) days after

his January 11, 1994 re-sentencing, or on February 10, 1994. His conviction was already final

when AEDPA went into effect two years later. As a result, by operation of § 2244(d)(1)(A), the

limitations period set out in § 2244(d) would begin to run with the effective date of the AEDPA

legislation, that is April 24, 1996. In that all of his subsequent efforts to seek post-conviction

relief under Pennsylvania’s Post Conviction Relief Act, 42 Pa. Cons. Stat. § 9541, et seq.

(“PCRA”) were held to be untimely, there was no tolling pursuant to § 2244(d)(2). See Pace v.

DiGuglielmo, 544 U.S. 408, 414 (2005) (finding that state petition that was not filed in

accordance with state rules does not trigger § 2244(d)(2) tolling). Therefore, the limitations

period that commenced on April 24, 1996 expired on April 24, 1997.

                                                 7
       Under these circumstances, Burke’s petition docketed on November 1, 2018 would be

deemed untimely and subject to dismissal absent a valid claim that concerns of equity require

that the limitations period be tolled. The United States Supreme Court recognizes that the

AEDPA statute of limitations is subject to equitable tolling but that such tolling is

appropriate only where extraordinary circumstances prevented the petitioner from filing his

§ 2254 petition on time and where the petitioner pursued his rights diligently.        Holland v.

Florida, 560 U.S. 631, 645-49 (2010). Alternatively, the untimeliness of a habeas petition may

be excused if the petitioner has made a showing of actual innocence. As set forth by the

Supreme Court in the McQuiggin case referenced by Burke, a showing of actual innocence can

serve as a gateway to permit habeas review of otherwise procedurally-barred claims where a

petitioner can persuade the federal court that, in light of new evidence, “no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.” McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)). To make

this showing, a petitioner must present “(1) new evidence (2) that is reliable and (3) so probative

of innocence that no reasonable juror would have convicted the petitioner.” Sistrunk v. Rozum,

674 F.3d 181, 191 (3d Cir. 2012) (quoting Schlup, 513 U.S. at 324, 327). The petition filed by

Burke certainly makes reference to McQuiggin, but he does not make any assertion of his

innocence of any of the crimes to which he pled guilty in 1986.


       B.      Conclusion

       Burke’s petition does not purport to address the questions of equitable tolling and does

not attempt to satisfy the miscarriage of justice standard to which he refers with his reference to

McQuiggin as to permit federal court review of the merits of procedurally barred claims.

Therefore, in order to ensure that the issues are developed and that Petitioner has an opportunity
                                                8
to be heard before we prepare our Report, we will give him an opportunity to show cause why

his petition should not be dismissed as time-barred.

       An appropriate order follows.




                                                9
